internal_revenue_service number release date index number ------------------------------------------ --------------------------------- ------------------------------- --------------------------------------- ------------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ------------- telephone number --------------------- refer reply to cc fip b04 plr-150417-04 date date --------- legend taxpayer ----------------------------------------------------------- parent state year x date y period z number a number b dear --------------------- ------------------ ----------- ------- ---- ------------------------------------------ --------------------------------------------------- ----------------------------------------------- this is in reply to the ruling_request filed by your representative dated date and supplementary submissions the letter requests that we grant a waiver under sec_7702 of the internal_revenue_code for number b contracts the failed contracts that failed to meet the requirements of sec_7702 taxpayer is a stock_life_insurance_company as defined in sec_816 and is subject_to taxation under part i of subchapter_l of the code taxpayer is organized and operated under the laws of state a taxpayer was originally organized to provide life_insurance products to members of parent and their dependents since year x taxpayer has sold life_insurance services and products to the general_public taxpayer plr-150417-04 joins in the filing of a consolidated federal_income_tax return with parent and other eligible affiliates on an accrual accounting calendar_year basis as of date y taxpayer represents that it had approximately number a individual life_insurance contracts in force taxpayer has identified number b of those contracts as failing to qualify as life_insurance contracts under sec_7702 taxpayer further represents that each of the failed contracts were issued on taxpayer’s variable universal life vul insurance_policy form and are variable_contracts as defined in sec_817 the segregated_asset accounts which taxpayer uses to invest all vul contract premiums reportedly satisfy the diversification requirements of sec_817 and the regulations thereunder taxpayer represents that it had intended all vul contracts to qualify as life_insurance contracts for federal tax purposes under sec_7202 by satisfying the guideline premium requirements of sec_7702 taxpayer used a computerized administration system administration system to monitor the premium payments made under each vul policy to compare the accumulated premiums_paid with the guideline_premium_limitation gpl pursuant to sec_7702 taxpayer’s vul contracts include an annual target premium that if paid is intended to fund the contract sufficiently for coverage to continue through its maturity at the insured’s age it also specifies a scheduled annual or modal premium based on what the owner has planned to pay which may be greater or less than the target premium calculated for the vul contract additionally the vul contract permits payment of unscheduled premiums at the owner’s option taxpayer has the right to refuse any premiums scheduled or unscheduled that would cause the contract to fail to meet the gpl taxpayer represents that its administration system tests each vul contract for compliance with the gpl as premiums are paid should a premium payment cause a vul contract to exceed the gpl the administration system generates a warning message that appears on a daily log however the administration system will complete the processing of the premium payment taxpayer had personnel assigned to the task of analyzing all warning messages generated by the administration system taxpayer provided its personnel with written instructions regarding warning messages these written instructions included procedures to remedy a potential gpl violation the written instructions provide that when the administration system generates a warning regarding a gpl violation taxpayer’s personnel should contact the contract owner to determine whether the owner prefers to increase the death_benefit or have the excess premium returned with interest within the 60-day time limit permitted by sec_7702 notwithstanding those procedures number b contracts failed to meet the gpl during period z and taxpayer neither increased the contract’s death_benefit nor returned the excess premiums for these failed contracts plr-150417-04 taxpayer reports that its administration system in addition to testing for gpl failures pursuant to sec_7702 also identified guideline limitations under sec_101 and sec_7702a taxpayer represents that its personnel misidentified the sec_7702 gpl failures as modified endowment contracts pursuant to sec_7702a consequently taxpayer’s personnel failed to follow the written procedures in place to remedy gpl violations under sec_7702 for the failed contracts taxpayer represents that it has already modified the manner in which its administration system identifies warnings for potential gpl violations under sec_7702 the administration system now specifically titles warnings as relating to glp violations or mec status changes in addition taxpayer represents that it has provided training to its personnel explaining the difference between mecs and gpl violations and how each should be handled taxpayer reportedly adjusted its procedures for handling potential gpl violations and now to the extent permitted under securities_and_exchange_commission rules applicable to variable insurance products holds an excess premium until the anniversary date if a premium is received five or more days prior to the anniversary date taxpayer attempts to obtain the contract owner’s instruction as to whether to hold or refund the excess premium in the absence of such instructions taxpayer refunds the excess premium with any interest due taxpayer proposes to remedy the compliance failure of each failed contract that is in force on the date that the requested ruling is issued ruling date and under which the sum of the premiums_paid exceed the failed contract’s gpl as of the ruling date taxpayer further proposes to refund any excess premium with interest to the failed contract holders within days after the ruling date if the gpl for any failed contract is not exceeded by the premiums_paid thereon as of the ruling date taxpayer will not make a correction with respect thereto in general for contracts issued after date sec_7702 provides a definition of the term life_insurance_contract for all purposes of the code to satisfy this definition a life_insurance_contract must be treated as such under the applicable law under sec_7702 the contract must also either meet the cash_value_accumulation_test of sec_7702 or satisfy the guideline premium requirements of sec_7702 and fall within the cash_value_corridor_test of sec_7702 sec_7702 provides that a contract meets the cash_value_accumulation_test if by the terms of the contract the cash_surrender_value of the contract may not at any time exceed the net_single_premium which would have to be paid at such time to fund future_benefits under the contract sec_7702 provides that a contract meets the guideline premium requirements if the sum of the premiums_paid under such contract does not at any time exceed the guideline_premium_limitation as of such time plr-150417-04 sec_7702 provides that the term guideline_premium_limitation means as of any date the greater of a the guideline_single_premium or b the sum of the guideline level premiums to such date if premiums_paid exceed the gpl sec_7702 allows the issuer days after the end of the policy year in which to refund the excess premiums as may be necessary to cure a failure pursuant to sec_7702 the secretary of treasury may waive a failure to satisfy the requirements of sec_7702 these waivers are granted if a taxpayer establishes that the statutory requirements were not satisfied due to reasonable error and that reasonable steps are being taken to remedy the error based on all of the facts law and arguments presented we conclude that the failure of number b contracts to satisfy the requirements of sec_7702 was due to reasonable error taxpayer’s compliance system and procedures would have if properly followed prevented the errors described upon discovery of the gpl violations taxpayer timely reviewed its procedures modified its system for handling potential gpl violations and requested a waiver of its errors taxpayer’s proposed method of correcting the errors is reasonable we express no opinion as to the tax treatment of the failed contracts under the provisions of any other sections of the code and the income_tax regulations that may be applicable thereto the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative plr-150417-04 a copy of this letter must be attached to any income_tax return to which it is relevant cc -------------------------------- sincerely s donald j drees jr acting chief branch office of associate chief_counsel financial institutions products
